NO. 07-01-0234-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   AUGUST 7, 2002

                         ______________________________


                      ROSTON RAMONE BERRY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 41,226-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


      Appellant Roston Ramone Berry appeals his conviction for possession of a

controlled substance and his punishment of confinement for eight years. We affirm.


      Appellant was charged by indictment with the felony offense of possession of a

controlled substance. Pursuant to a plea agreement with the State, appellant waived trial

by jury and entered a plea of guilty. The trial court accepted the plea of guilty, found
appellant guilty, followed the plea agreement and on December 14, 1999, placed appellant

on five years deferred adjudication. Appellant did not appeal from the proceedings.


       On September 13, 2000, a Motion to Proceed With Adjudication of Guilt on Original

Charge was filed. On May 2, 2001, the State filed an Amended Motion to Proceed With

Adjudication of Guilt on Original Charge. A hearing on the State’s amended motion was

conducted on May 10, 2001. The trial court found the allegations in the amended motion

to be true. Following a separate punishment hearing, the court sentenced appellant to

eight years confinement in the Institutional Division of the Texas Department of Criminal

Justice. No motion for new trial was filed. On May 11, 2001, appellant filed a pro se

general notice of appeal. On May 30, 2001, his appointed appellate counsel filed a

second notice of appeal which was also a general notice of appeal, but which additionally

alleged that the appeal was being prosecuted pursuant to permission of the trial court.


       Appellant’s appointed appellate counsel has filed a Motion to Withdraw and a Brief

in Support thereof. In support of the motion, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the

record has been diligently reviewed. In the opinion of counsel this court’s appellate

jurisdiction has not been invoked over the appeal as to issues relating to the original

conviction, the trial court’s decision to proceed to adjudication of guilt, and the punishment

assessed. Counsel cites TEX . R. APP . P. 25.2(b)(3), and authorities interpreting that rule.

Counsel notes that a separate punishment hearing was held. See Vidaurri v. State, 49
S.W.3d 880 (Tex.Crim.App. 2001). Further, counsel has concluded that even if our


                                              2
appellate jurisdiction has been invoked, the record reflects no reversible error or grounds

upon which a non-frivolous appeal can arguably be predicated either as to the original

proceeding or other issues unrelated to his original conviction. See id. at 884-86.


       Counsel’s brief demonstrates a conscientious review of the entire record and

analysis of the legal issues involved in a potential appeal. After referencing and analyzing

the record and the applicable law, counsel has discussed why, under the controlling

authorities, there is no reversible error in the trial court’s judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel has attached exhibits showing that a

copy of the Anders brief and Motion to Withdraw have been forwarded to appellant, and

that counsel has appropriately advised appellant of his right to review the record and file

a response to counsel’s motion and brief. Appellant has not filed a response to counsel’s

motion and brief.


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). Appellant’s notice of appeal from his plea-bargained conviction is a general notice

of appeal reflecting only one of the bases which invoke our appellate jurisdiction as

specified by TEX . R. APP . P. 25.2(b)(3): permission of the trial court. The record reflects

that on May 16, 2001, the trial court granted permission to appeal as to the original plea

proceeding. But, in a deferred adjudication proceeding, appeal as to issues relating to the

original deferred adjudication proceeding must be appealed when the deferred


                                              3
adjudication is first imposed. See Vidaurri, 49 S.W.3d at 884-85; Daniels v. State, 30
S.W.3d 407, 408 (Tex.Crim.App. 2000). Appellant did not do so. Nor were either of his

notices of appeal filed in May, 2001, timely to invoke appellate jurisdiction to review the

original proceedings. Id. An untimely notice of appeal will not invoke the jurisdiction of the

court of appeals. See White v. State, 61 S.W.3d 424, 428 (Tex.Crim.App. 2001). If an

appeal is not timely perfected, a court of appeals does not have jurisdiction to address the

merits of the appeal, and can take no action other than to dismiss the appeal. See id.;

Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998). The trial court’s granting of

permission to appeal matters relating to the original plea proceeding could not serve to

enlarge the time during which appellant could invoke appellate jurisdiction to review the

original deferred adjudication proceedings; even we, as an appellate court, cannot enlarge

the time for invoking appellate jurisdiction. See id. Because appellant did not timely

invoke our jurisdiction to consider matters relating to his original deferred adjudication

proceeding, we must dismiss the appeal as to any such possible issues. See White, 61
S.W.3d at 428; Vidaurri, 49 S.W.3d at 884-85.


       As to those matters unrelated to his original deferred adjudication proceeding,

appellant was afforded a separate hearing on punishment. See id. He clearly desired to

testify during the punishment hearing, declined the State’s plea offer and admitted to

violations of conditions of his deferred adjudication community supervision provisions. He

preserved no error for consideration.       The record does not support any arguably

meritorious error which was harmful to appellant.



                                              4
      The appeal is dismissed for lack of jurisdiction as to any issues relating to

appellant’s original deferred adjudication proceeding. The judgment of the trial court is

affirmed as to any possible issues unrelated to the original deferred adjudication

proceeding. Appellate counsel’s motion to withdraw is granted.




                                               Phil Johnson
                                                 Justice



Do not publish.




                                           5